Case 5:20-cv-00478-GKS-PRL Document 17 Filed 02/17/21 Page 1 of 2 PageID 65




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

GALEN HAMPTON FILMORE,

       Plaintiff,

v.                                                           Case No: 5:20-cv-478-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER

       This case is before the Court on the Commissioner’s motion to stay the case for ninety

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 15). Previously, the Court granted in

part the motion to stay and the Commissioner has had a total of sixty days to file an answer

and the transcript for the record in this case. (Doc. 14).

        Due to public health concerns, the SSA has transitioned to a maximum telework

environment which prevented it from adhering to its business process for preparing the

transcript of the record in many cases. Additionally, the complaints filed in SSA cases have

increased, which has resulted in a backlog of work, making it difficult for the agency to process

the transcripts in a timely manner.

       Plaintiff has filed a response to the motion setting forth objections including that the

Commissioner has been asking for stays in cases for over ten months now, which will likely

cause delays in the later stages of the proceedings. (Doc. 16). Plaintiff’s point is well taken.

Given the unique challenges caused by the pandemic, the Court is inclined to afford
Case 5:20-cv-00478-GKS-PRL Document 17 Filed 02/17/21 Page 2 of 2 PageID 66




additional time to the Commissioner in order to obtain the transcript of the record in this case.

Indeed, the need for an extension must be balanced with Plaintiff’s right to have his case

decided.

       Accordingly, the Commissioner’s opposed motion to stay (Doc. 15) is GRANTED in

part. The Commissioner shall file an answer and the transcript of the record for this case

within 60 days. If additional time is needed the Commissioner should file a declaration

specific to this case and explain why the transcript of the record has not yet been prepared.

No further extension will be granted absent extraordinary cause as to this case.

       DONE and ORDERED in Ocala, Florida on February 17, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
